
	

113 S2653 IS: Homeless Children and Youth Act of 2014
U.S. Senate
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2653
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2014
			Mrs. Feinstein (for herself, Mr. Portman, and Mr. Begich) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend the definition of homeless person under the McKinney-Vento Homeless Assistance Act to include certain homeless children and youth,
			 and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Homeless Children and Youth Act of 2014.
		
			2.
			Amendments to the McKinney-Vento Homeless Assistance ActThe McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et seq.) is amended—(1)in section 103—(A)in subsection (a)—(i)in paragraph  (5)(A)—(I)by striking are sharing and all that follows through charitable organizations,;(II)by striking 14 days each place that term appears and inserting 30 days;(III)in clause (i), by inserting or after the semicolon;(IV)by striking clause (ii); and(V)by redesignating clause (iii) as clause (ii); and(ii)by amending paragraph (6) to read as follows:(6)unaccompanied youth and homeless families with children and youth defined as homeless under other
			 Federal statutes who—(A)are certified as homeless by the director or designee of a director of a program funded  under any
			 other Federal statute; or(B)have been certified by a director or designee of a director of a program funded under this Act or a
			 director or designee of a director of a public housing agency as lacking a
			 fixed, regular, and adequate nighttime residence, which shall include—(i)temporarily sharing the housing of another person due to loss of housing, economic hardship, or
			 other similar reason; or(ii)living in a room in a motel or hotel.; and(B)by adding at the end the following:(f)Other definitionsIn this section—(1)the term other Federal statute has the meaning given that term in section 401; and(2)the term public housing agency means an agency described in section 3(b)(6) of the United States Housing Act of 1937 (42 U.S.C.
			 1437a(b)(6)).;(2)in section 401—(A)in paragraph (1)(C)—(i)by striking clause (iv); and(ii)by redesignating clauses (v), (vi), and (vii) as clauses (iv), (v), and (vi);(B)in paragraph (7)—(i)by striking Federal statute other than this subtitle and inserting other Federal statute; and(ii)by inserting of before this Act;(C)by redesignating paragraphs (14) through (33) as paragraphs (15) through (34), respectively; and(D)by adding after paragraph (13) the following:(14)Other Federal statuteThe term other Federal statute includes—(A)the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.);(B)the Head Start Act (42 U.S.C. 9831 et seq.);(C)subtitle N of the Violence Against Women Act of 1994 (42 U.S.C. 14043e et seq.);(D)section 330(h) of the Public Health Service Act (42 U.S.C. 254b(h));(E)section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);(F)the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.); and(G)subtitle B of title VII of this Act.;(3)by inserting after section 408 the following:409.Availability of HMIS report(a)In generalThe information provided to the Secretary under section 402(f)(3) shall be made publically
			 available
			 on the Internet website of the Department of Housing and Urban
			 Development in aggregate, non-personally identifying reports.(b)Required dataEach report made publically available under subsection (a) shall be updated on at least an annual
			 basis and shall include—(1)a cumulative count of the number of individuals and families experiencing homelessness;(2)a cumulative assessment of the patterns of assistance provided under subtitles B and C for the each
			 geographic area involved; and(3)a count of the number of individuals and families experiencing homelessness that are documented
			 through the HMIS by each collaborative applicant.;(4)in section 422—(A)in subsection (a)—(i)by striking The Secretary and inserting the following:(1)In generalThe Secretary; and(ii)by adding at the end the following:(2)RestrictionIn awarding grants under paragraph (1), the Secretary may not consider or prioritize the specific
			 homeless
			 populations intended to be served by the applicant if the applicant
			 demonstrates that the
			 project—(A)would meet the priorities identified in the plan submitted under section 427(b)(1)(B); and(B)is cost-effective in meeting the overall goals and objectives identified in that plan.;  and(B)by striking subsection (j);(5)in section 424(d), by striking paragraph (5);(6)in section 427(b)—(A)in paragraph (1)—(i)in subparagraph (A)—(I)in clause (vi), by adding and at the end;(II)in clause (vii), by striking and at the end; and(III)by striking clause (viii);(ii)in subparagraph (B)—(I)in clause (iii), by adding and at the end;(II)in clause (iv)(VI), by striking and at the end; and(III)by striking clause (v);(iii)in subparagraph (E), by adding and at the end;(iv)by striking subparagraph (F); and(v)by redesignating subparagraph (G) as subparagraph (F); and(B)by striking paragraph (3); and(7)by amending section 433 to read as follows:433.Reports to Congress(a)In generalThe Secretary shall submit to Congress an annual report, which shall—(1)summarize the activities carried out under this subtitle and set forth the findings, conclusions,
			 and recommendations of the Secretary as a result of the activities; and(2)include, for the year preceding the date on which the report is submitted—(A)data required to be made publically available in the report under section 409; and(B)data on programs funded  under any
			 other Federal statute, as such term is defined in section 401.(b)TimingA report under subsection (a) shall be submitted not later than 4 months after the end of each
			 fiscal year..